UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 15, 2010 Pizza Inn, Inc. (Exact name of registrant as specified in its charter) Missouri 0-12919 47-0654575 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3551 Plano Parkway, The Colony, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (469) 384-5000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07Submission of Matters to a Vote of Security Holders On December 15, 2010, the Company held its annual meeting of stockholders.At the annual meeting, stockholders acted upon the matters outlined in the Company’s definitive Proxy Statement on Schedule 14-A filed with the Securities and Exchange Commission on November 5, 2010.The matters voted upon at the annual meeting were as follows: 1. The election of seven directors to the Board of Directors, each for a one-year term; and 2. The ratification of the selection of Montgomery, Coscia and Greilich, LLP as our independentauditors for fiscal year 2011. At the annual meeting our shareholders elected the following directors, constituting the entire Board of Directors of the Company, to serve terms expiring at the Company’s 2010 Annual Meeting of Shareholders. % Voted For % Voted For Withheld Withheld Steven M. Johnson 96.12% 3.88% James K. Zielke 96.09% 3.91% Robert B. Page 89.94% 10.06% Ramon D. Phillips 83.79% 16.21% Mark E. Schwarz 87.84% 12.16% Clinton J. Coleman 94.72% 5.28% W.C. Hammett, Jr. 90.25% 9.75% At the annual meeting, the shareholders also ratified the selection of Montgomery, Coscia and Greilich LLP as our independent auditors for fiscal 2011 as follows: For Against Abstain Ratification of Montgomery, Coscia and Greilich, LLP as Company's independent registered accounting firm. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Pizza Inn, Inc. Date: December 20, 2010 By: /s/ Charles R. Morrison Charles R. Morrison, President and Chief Executive Officer
